Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00560-CV

                                EX PARTE RAMON DIANA PEREZ

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-06017
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: October 17, 2018

REVERSED IN PART AND REMANDED

           This is an appeal in an expunction matter. On August 17, 2018, appellant, the Texas

Department of Public Safety, and appellee, Ramon Diana Perez, filed a joint motion asking this

court to reverse the order of expunction in its entirety and render judgment in favor of appellant

with regard to the October 2006 arrest only.

           After review, we grant in part the parties’ joint motion to reverse and render. We set aside

the trial court’s order of expunction with regard to the October 2006 arrest only and remand to the

trial court for further proceedings consistent with this opinion. See TEX. R. APP. P. 42.1(a)(2)(B).

Pursuant to the parties’ agreement, we order that appellee bear all costs of this appeal. See id. at

R. 43.4.

                                                     PER CURIAM